Citation Nr: 0639029	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  99-11 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to service-connected 
residuals of a spontaneous pneumothorax.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a spontaneous pneumothorax of the left lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and February 2002 rating 
determinations of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran appeared at a hearing before a local hearing 
officer in September 1999.

This matter was previously before the Board in May 2001, 
September 2003, and June 2004, and was remanded for further 
development.


FINDINGS OF FACT

1.  A relationship between the veteran's service-connected 
pneumothorax residuals and any current COPD has not been 
demonstrated.

2.  Residuals of the spontaneous pneumothorax do not cause 
any respiratory impairment.


CONCLUSIONS OF LAW

1.  Any current COPD is not proximately due to or the result 
of service-connected pneumothorax residuals.  38 C.F.R. § 
3.310 (2006).

2.  The criteria for a compensable disability evaluation for 
residuals of a spontaneous pneumothorax have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.97, Diagnostic Code 6843 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The July 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the 
claims.  The VCAA letter also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The July 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As to the 
claim for an increased rating, the Court has held that once 
service connection is granted the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  As to the issue of service connection, as the 
Board concludes below that the preponderance of the evidence 
is against this claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA.  All 
available service medical, VA, and private treatment records 
have been obtained.  While the report of a January 2003 VA 
examination is not on file, VA has taken reasonable efforts 
to obtain a copy of that report.  Responses to requests for a 
copy of this record have met with a negative reply.  No other 
relevant records have been identified.  The veteran was also 
afforded several VA examinations.

Further efforts to assist the veteran in the development of 
his claims are not reasonably likely to assist in 
substantiating his claim.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that service connection is 
currently in effect for spontaneous pneumothorax of the left 
lung, which has been assigned a noncompensable disability 
evaluation.  

The veteran maintains that his current COPD directly results 
from his service-connected pneumothorax residuals.  

The Board notes that at the time of a December 1998 VA 
examination, the veteran was diagnosed as having COPD.  The 
examiner did not render an opinion as to the etiology of the 
veteran's COPD.  

At the time of an April 2000 outpatient visit, an examining 
nurse found the veteran's COPD most likely to be secondary to 
chronic tobacco use.  The nurse did not distinguish what 
symptomatology, if any, was secondary to the residuals of the 
spontaneous pneumothorax.  

In May 2001, the Board remanded this matter for further 
development, to include a VA examination to determine what, 
if any, was the relationship between the veteran's service-
connected pneumothorax residuals and his COPD.

The veteran was afforded a VA examination in October 2001.  
The examiner indicated that he had reviewed the claims 
folder.  The examiner noted that during the last month of 
active duty in the Navy, the veteran developed a spontaneous 
pneumothorax.  He developed a second episode of pneumothorax 
within several days.  The lung eventually recovered and the 
treatment tube was removed.  The veteran was discharged from 
active duty and had no further recurrence of his 
pneumothorax.  The veteran stated that ever since the removal 
of the chest tubes, he had discomfort in the left anterior 
chest which radiated to the left apex and down to the 
epigastric area.  The pain was particularly notable with 
heavy breathing.  The veteran noted progressive worsening of 
shortness of breath over the past 30 years.  

The examiner indicated that the claims folder revealed a 
history of asthma at the time of induction although the 
veteran steadfastly denied this in the interview.  The 
veteran did admit to smoking while on active duty and he 
continued to smoke until about ten years ago.  The veteran 
reported that his total smoking history was less than 15-pack 
years.  

The veteran reported that he had had five walking pneumonias 
in the last twenty years with two or three in the last five 
or six years.  He stated that these pneumonias would require 
prolonged antibiotic therapy and were associated with marked 
worsening of dyspnea and cough.  The veteran noted that he 
had been admitted for treatment of pneumonia on one occasion 
and that he actually had an abscess in the lung that required 
antibiotic therapy at that time.  

The veteran reported that since his discharge he had 
continued shortness of breath on exertion.  He noted that 
there was a daily variation in the severity.  The veteran did 
not notice any shortness of breath with activities of daily 
living,  He stated that he would become short of breath when 
having to climb two flights of stairs.  He had a chronic 
intermittent cough that occasionally produced yellow sputum.  

The veteran indicated that after his pneumonia he was started 
on bronchodilator medications which he took on a regular 
basis.  Despite this he still had variations in his level of 
dyspnea.  

Following examination, the examiner rendered a diagnosis of 
COPD.  He reported that the severity of the disease was mild.  
He stated that the most likely explanation for the veteran's 
COPD was his smoking, although the overall smoking history, 
by the veteran's account, was mild.  He indicated that the 
fact that the veteran had a less than 15 pack per year 
smoking history raised the possibility of alpha-1 antitryspin 
deficiency.  The examiner noted that as far as he could 
determine, this test had never been run.  He indicated that 
he had ordered the test and stated that if the level was 
found to be low, then there was an excellent chance that he 
did have a hereditary enzyme deficiency which could have 
contributed to the COPD.  He also noted that it could have 
contributed to his tendency for spontaneous pneumothorax.  
The examiner indicated that there was a possible relationship 
between the pneumothorax and the COPD but the results of the 
alpha-1 antitryspin test would provide a more definitive 
answer.  

In a February 2002 addendum report, the examiner reported 
that the veteran's Alpha-1 antitryspin level was normal.  The 
examiner indicated that "...this would conclude that smoking 
is the principal cause of this gentleman's COPD, and that 
there is no meaningful relationship between his spontaneous 
pneumothorax and his COPD."  

On subsequent VA examination in October 2002, the examiner 
noted that pulmonary function testing demonstrated that the 
veteran had moderated to severe obstructive disease.  In May 
2003, VA examiners stated that it was unlikely that the 
veteran's thoracotomy caused his restrictive airway disease, 
and that it is more likely that the veteran's abnormal 
pulmonary function test findings are the result of 
significant smoking history.  

The claims file contains no VA or private medical opinions 
linking the veteran's COPD to his service-connected 
pneumothorax.  As such service connection for COPD as 
secondary to the pneumothorax is not warranted. 

Likewise, service connection for COPD is not warranted on a 
direct basis.  The service medical records and VA treatment 
records and examination reports in the years immediately 
following service are devoid of any complaints or findings of 
COPD.  The first report of any of COPD is not until many 
years after service. Moreover, there has been no competent 
medical evidence submitted relating any current COPD to the 
veteran's period of service.  As to the veteran's belief that 
his current COPD began inservice or is otherwise related to 
service or service-connected disability in some way, he is 
not qualified to render a medical opinion as to etiology of 
these disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to service connection for COPD as secondary to the 
veteran's service-connected pneumothorax residuals, the Board 
notes that in an April 2000 report, the VA examining nurse 
indicated that the veteran's COPD was more likely related to 
his smoking.  Furthermore, the veteran was afforded an 
additional VA examination for service-connected pneumothorax 
residuals in October 2001 (with addendum in February 2002).  
After a thorough examination, which included PFT and other 
testing, the examiner indicated that smoking was the 
principal cause of the veteran's COPD and that there was no 
meaningful relationship between his spontaneous pneumothorax 
and his COPD.  The Board finds that the October 2001/February 
2002 VA examiner's opinion carries a great deal of weight as 
it is based upon the thorough examination and comprehensive 
review of the claims folder prior to rendering his opinion.  

Accordingly, since the probative medical opinions do not 
support the claim, service connection is not in order.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any COPD is not 
related to his period of service or his service-connected 
pneumothorax residuals.  Therefore, service connection is 
denied.


Residuals of Pneumothorax

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's pneumothorax residuals are currently evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6843.  

Under the rating criteria, a 100 percent rating is warranted 
for disability manifested by an FEV-1 less than 40 percent of 
predicted value; or the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent of predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  

A 60 percent rating is warranted for disability manifested by 
FEV- 1 of 40 to 55 percent of predicted; or FEV-1/FVC of 40 
to 55 percent; or DLCO (SB) of 40 to 55 percent of predicted; 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent rating is warranted where FEV-1 is 56 to 70 
percent of predicted, or; FEV-1/FVC is 56 to 70 percent, or; 
DLCO (SB) is 6 to 65 percent of predicted. A 10 percent 
rating is warranted where FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted. 

A 10 percent rating is assigned where pulmonary function 
testing reveal that FEV- 1 is 71 to 80 percent predicted; 
FEV-1/FVC is 71 to 80 percent; or where the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent predicted.

At the time of a December 1998 VA examination, the veteran 
reported having had no recurrence of his pneumothorax.  He 
did cough, especially at night, with profuse coughing every 
two hours.  The veteran noted having shortness of breath even 
without exertion.  He denied any asthmatic attacks.  The 
veteran stated that he could not work because of his 
shortness of breath.  

Physical examination revealed no palpable lymph nodes.  There 
was equal expansion.  Echocardiogram was normal and 
bronchovesicular sounds were with resonant percussion with 
occasional respiratory wheezes at the left side of the lung.  

Pulmonary function tests showed a FEV-1 of 1.51, an FEV1/FVC 
ratio of 67 percent, and an FEF 25/75 of .92.  The veteran 
was not able to do post-bronchodilator because he was 
allergic to the Albuterol.  Diagnoses of COPD of the lung; 
status post thoracotomy because of spontaneous pneumothorax; 
and mild pectus excavatum deformity of the lower sternum, 
were rendered.  

At the time of his September 1999 hearing, the veteran 
testified that he had trouble breathing when walking more 
than one city block.  He stated that he would have to stop to 
catch his breath.  He indicated that he was not working 
because he had no energy.  The veteran testified that he had 
trouble breathing if he exerted himself.  He reported having 
had a bad reaction to the inhalers he had been given.  He 
stated that he would wake up coughing even when his bed was 
elevated.  The veteran indicated that this would last for 15 
minutes and that he would have to take shallow breaths.  

As noted above, the Board remanded this matter for further 
development in May 2001.  

At the time of an October 2001 VA examination, physical 
examination revealed auscultation of the chest with slightly 
diminished breath sounds, bilaterally, with wheezes on forced 
expiration over all lung fields.  Examination of the 
extremities revealed no cyanosis, clubbing, or edema.  

The examiner noted that PFT tests done in July 2001 revealed 
an FVC of 3.04 which was 64 percent of predicted.  FEV1 was 
49 percent of predicted.  Following bronchodilator, the FVC 
increased to 78 percent predicted and FEV-1 was 64 percent of 
predicted.  The DLCO was 88 percent of predicted.  

In June 2002, the Board requested further development on this 
matter.  

In October 2002, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
complained of episodes of pain in the left side of his chest 
in the area where he had had the chest tubes inserted.  He 
described the pain as daily and indicated that it would last 
anywhere from a few seconds up to ten minutes.  He described 
it as feeling like a bubble was about to burst.  Pain was 
exacerbated in the supine position and with cold weather.  He 
also noted increased shortness of breath which interfered 
with his ability to work full time and eventually even part 
time in the construction field.  

Pulmonary function testing performed in September 2002 
revealed FVC of 47 percent predicted; FEV1 of 34 percent 
predicted; FEF 25/75 of 16 percent predicted; FEF 50% of 16 
percent predicted; and PEF of 34 percent predicted.  DLCO was 
significantly decreased at 54.  Spirometry reading indicated 
moderate to severe obstructive airway disease without 
significant bronchodilator response.  Interpretation could 
also have been the result of poor effort.  

The examiner noted that the veteran reported occasionally 
getting night sweats, although he attributed this to 
methadone intake.  The veteran noted having a productive 
cough and dark mucous.  He had never been prescribed oxygen.  
He admitted to shortness of breath with exertion which 
necessitated his leaving the construction field.  He did not 
get out much socially because of shortness of breath and lack 
of energy.  He experienced pain in the area of his left upper 
chest in his incisional area on a daily basis, which he 
described as a bubble about to burst.  The pain lasted 
anywhere from a few seconds to 10 minutes.  It had increased 
in severity and frequency.  

Physical examination revealed decreased breath sounds, 
bilaterally, without adventitious sounds.  Chest movement was 
symmetrical with no accessory muscle use.  There was no 
clubbing, cyanosis, or peripheral edema.  

It was the examiner's impression that the veteran had had a 
history of spontaneous pneumothorax times two at age 21 with 
complaints of chronic left lung area pain and chronic 
shortness of breath interfering with his ability to work.  
PFTs demonstrated moderate to severe obstructive disease with 
poor bronchodilator response.  A CT scan completed in October 
2002 had revealed stable pulmonary nodes.  The examiner 
indicated that it was as likely as not that that any pain the 
veteran was experiencing in the area of his left chest was 
directly related to the thoracostomy procedures he underwent 
while active in the service.  He noted that it was common for 
individuals to have residual nerve pain as a consequence of 
this procedure.  The examiner stated that the prior history 
of pneumothorax x 2 had not contributed to recurrent episodes 
of pneumonia.  

In January 2003, this matter was again referred by the Board 
for further development.  The Board requested that the 
examiner indicate whether it was at least as likely as not 
that the veteran's shortness of breath and/or obstructive 
airways disease could be medically attributable to any 
disease or injury in service.  

In a May 2003 VA report, it was indicated that the records 
had been reviewed.  The examiner stated that he had examined 
the veteran in January 2003.  The examiner noted that PFTs 
obtained at the January 2003 visit had revealed a FVC of 47 
percent, indicating a restrictive airways component, and a 
FEV1 of 34 percent, indicating moderate to severe obstructive 
airways disease.  There had been no significant 
bronchodilator response.  The results did not indicate a 
significant change from the PFTs in October 2002.  The 
examiner indicated that it was highly unlikely that the 
spontaneous pneumothorax experienced in 1974 would cause the 
degree of obstruction noted.  It was further indicated that 
it was also unlikely that the scar tissue from the 
thoracotomy used in the treatment of the spontaneous 
pneumothorax caused the restrictive airways disease.  The 
examiner stated that it was more likely that the abnormal 
PFTs were the result of the veteran's significant smoking 
history.  

In its June 2004 remand, the Board indicated that the May 
2003 examination report made reference to an examination 
performed in January 2003, which was not of record.  The 
Board remanded this matter to attempt to obtain a copy of 
this report.  

In a January 2006 letter, the Pittsburgh VAMC responded that 
there was no record of the January 2003 office visit.  

While the Board notes that the veteran has been found to have 
restrictive airways disease, which has been described as 
moderate to severe in nature, the etiology of the airways 
disease has not been linked to the spontaneous pneumothorax.  
The May 2003 VA examiner specifically indicated that it was 
highly unlikely that the spontaneous pneumothorax experienced 
in 1974 would cause the degree of obstruction noted.  The 
examiner further stated that it was also unlikely that the 
scar tissue from the thoracotomy used in the treatment of the 
spontaneous pneumothorax caused the restrictive airways 
disease.  The examiner reported that it was more likely that 
the abnormal PFTs were the result of the veteran's 
significant smoking history.  The Board further observes that 
the veteran has been diagnosed with COPD on numerous 
occasions, for which service connection is not currently in 
effect.  As the cause of the veteran's restrictive airways 
disease has been linked to causes other than his service-
connected spontaneous pneumothorax residuals, a compensable 
disability evaluation would not be warranted under DC 6843.  

The Board does note that the October 2002 VA examiner 
indicated that it was as likely as not that that any pain the 
veteran was experiencing in the area of his left chest was 
directly related to the thoracostomy procedures he underwent 
while active in the service.  He noted that it was common for 
individuals to have residual nerve pain as a consequence of 
this procedure.  However, the Board notes that even if the 
Board were to rate this as analogous to impairment of Muscle 
Group XXI, concerning the muscle groups of respiration, the 
impairment would be no more than slight, warranting a 
noncompensable disability evaluation 



Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected residuals of the spontaneous pneumothorax 
have resulted in frequent periods of hospitalization.  
Moreover, there have been no objective medical findings that 
the veteran's pneumothorax residuals markedly interfere with 
his employment.  The veteran's respiratory impairment has 
been linked to causes other than his pneumothorax residuals.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for COPD is denied.  

A compensable evaluation for residuals of pneumothorax is 
denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


